DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/28/2021 is acknowledged.
Claims 1, 9, and 17 are amended.
Claim 20 is cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/9/2021 and 2/15/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Amendments filed on 12/28/2021 are entered for prosecution. Claims 1-19 remain pending in the application. 

Allowable Subject Matter
Claims 1-19 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… receiving a handover command that is broadcasted or groupcasted to multiple UEs by the source base station via an RRC connection reconfiguration message, wherein the handover command comprises a backoff indicator indicating a maximum backoff time interval; performing a random-access (RA) procedure over a random-access channel (RACH) with a target base station, wherein the UE applies a random backoff time based on the backoff indicator before transmitting a RACH preamble, wherein the random backoff time is derived from the maximum backoff time interval” and in combination with other limitations recited in claim 1.
Claim 9 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 9.
Claim 17 is allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 17, “… broadcasting or groupcasting a handover command message to the group of UEs via an RRC connection reconfiguration message, wherein the handover command message comprises a backoff indicator, wherein the backoff indicator includes a maximum backoff time interval for the group of UEs to perform random backoff of a subsequent access procedure” and in combination with other limitations recited in claim 17.
Claims 2-8, 10-16, and 18-19 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471